United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 24, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-50081
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN JOSE MACIAS-CASTRO, also known as Rogelio
Martinez-Lopez, also known as Martin Sotelo-Hernandez,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-97-CR-106-ALL-JN
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Jose Macias-Castro (“Macias”), federal prisoner

#79463-080, appeals the district court’s dismissal of his motion

to dismiss the indictment, which was filed after his conviction

was affirmed on appeal and after time for seeking a writ of

certiorari had expired.    Because the criminal proceedings were

no longer pending, this motion was unauthorized and without a

jurisdictional basis. See United States v. Early, 27 F.3d 140,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50081
                                -2-

142 (5th Cir. 1994).   Macias has thus “appealed from the denial

of a meaningless, unauthorized motion.”   Id.   Accordingly, the

appeal is DISMISSED.